Exhibit 10.3

EXECUTION VERSION

 

 

GUARANTY

dated as of

July 13, 2011

among

PITTSBURGH HOLDINGS, LLC,

THE SUBSIDIARIES OF PRIMEDIA INC. IDENTIFIED HEREIN

and

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE  

ARTICLE 1

DEFINITIONS

  

  

Section 1.01.

 

Credit Agreement

     1   

Section 1.02.

 

Other Defined Terms

     1    ARTICLE 2    GUARANTY   

Section 2.01.

 

Guaranty

     2   

Section 2.02.

 

Guaranty of Payment

     3   

Section 2.03.

 

No Limitations

     3   

Section 2.04.

 

Reinstatement

     4   

Section 2.05.

 

Agreement to Pay; Subrogation

     4   

Section 2.06.

 

Information

     4    ARTICLE 3    [RESERVED]    ARTICLE 4    MISCELLANEOUS   

Section 4.01.

 

Notices

     5   

Section 4.02.

 

Waivers; Amendment

     5   

Section 4.03.

 

Administrative Agent’s Fees and Expenses, Indemnification

     5   

Section 4.04.

 

Survival of Representations and Warranties

     6   

Section 4.05.

 

Counterparts; Effectiveness; Successors and Assigns; Several Agreement

     6   

Section 4.06.

 

Severability

     6   

Section 4.07.

 

Right of Set-off

     7   

Section 4.08.

 

Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent to Service of
Process

     7   

Section 4.09.

 

Headings

     7   

Section 4.10.

 

Guaranty Absolute

     7   

Section 4.11.

 

Termination or Release

     8   

Section 4.12.

 

Additional Guarantors

     8   

Section 4.13.

 

Limitation on Guaranteed Obligations

     9   

Section 4.14.

 

Subordination, Etc

     9   

 

 

i



--------------------------------------------------------------------------------

GUARANTY dated as of July 13, 2011, among PITTSBURGH HOLDINGS, LLC, a Delaware
limited liability company (“Holdings”), each of the Subsidiaries of PRIMEDIA
INC., a Delaware corporation (the “Company”) from time to time party hereto and
BANK OF AMERICA, N.A., as Administrative Agent.

Reference is made to the Credit Agreement dated as of July 13, 2011 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Company, Pittsburgh Acquisition, Inc., a Delaware
corporation (which on the Closing Date shall be merged with and into the
Company, with the Company surviving such merger as the borrower (the
“Borrower”)), Holdings, Bank of America, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer, and each other lender from time to time party
thereto (collectively, the “Lenders” and individually, a “Lender”). The Lenders
have agreed to extend credit to the Borrowers subject to the terms and
conditions set forth in the Credit Agreement. The obligations of the Lenders to
extend such credit are conditioned upon, among other things, the execution and
delivery of this Agreement. Holdings and the other Guarantors are affiliates of
the Borrower, will derive substantial benefits from the extension of credit to
the Borrower pursuant to the Credit Agreement and are willing to execute and
deliver this Agreement in order to induce the Lenders to extend such credit.
Accordingly, the parties hereto make the following representations and
warranties to the Administrative Agent for the benefit of the Secured Parties
and hereby covenant and agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement and
not otherwise defined herein have the meanings specified in the Credit
Agreement.

(b) The rules of construction specified in Article 1 of the Credit Agreement
also apply to this Agreement.

Section 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Agreement” means this Guaranty.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto.



--------------------------------------------------------------------------------

“Borrower” has the meaning assigned to such term in the preliminary statement of
this Agreement.

“Claiming Party” has the meaning assigned to such term in Section 3.02.

“Contributing Party” has the meaning assigned to such term in Section 3.02.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Guarantor” means Holdings, each Person listed on Annex A hereto and each other
Person that becomes party to this Agreement after the Closing Date.

“Guaranty Parties” means, collectively, the Borrower and each Guarantor (each
individually, a “Guaranty Party”).

“Guaranty Supplement” means an instrument substantially in the form of Exhibit I
hereto.

“Holdings” has the meaning assigned to such term in the preliminary statement of
this Agreement.

“Lender” has the meaning assigned to such term in the preliminary statement of
this Agreement.

“Loan Documents” means, collectively, (a) each Loan Document as defined under
the Credit Agreement, (b) each Secured Hedge Agreement and (c) each agreement
pursuant to which Cash Management Obligations have been created.

ARTICLE 2

GUARANTY

Section 2.01. Guaranty. Each of the Guarantors irrevocably, absolutely and
unconditionally guaranties, jointly with each other and severally, the due and
punctual payment of the Obligations, whether such Obligations are now existing
or hereafter incurred under, arising out of any Loan Document whether at stated
maturity or earlier, by reason of acceleration, mandatory prepayment or
otherwise in accordance herewith or with any other Loan Documents. Each of the
Guarantors further agrees that the Obligations may be extended, increased or
renewed, in whole or in part, without notice to or further assent from it, and
that it will remain bound upon its guaranty notwithstanding any extension,
increase or renewal, in whole or in part, of any Obligation. To the extent
permitted by applicable law, each of the Guarantors waives presentment to,
demand of payment from and protest to any Guaranty Party of any of the
Obligations, and

 

2



--------------------------------------------------------------------------------

also waives notice of acceptance of its guaranty and notice of protest for
nonpayment.

Section 2.02. Guaranty of Payment. Each of the Guarantors further agrees that
its guaranty hereunder constitutes a guaranty of payment when due and not of
collection, and, to the extent permitted by applicable law, waives any right to
require that any resort be had by the Administrative Agent or any other Secured
Party to any security held for the payment of the Obligations, or to any balance
of any deposit account or credit on the books of the Administrative Agent or any
other Secured Party in favor of the Borrower or any other Person.

Section 2.03. No Limitations. (a) Except for termination of a Guarantor’s
obligations hereunder as expressly provided in Section 4.11 and except as is
otherwise provided under applicable law, the obligations of each Guarantor
hereunder shall not be subject to any reduction, limitation, impairment or
termination for any reason, including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to any defense or set-off,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of the Obligations, or otherwise. Without
limiting the generality of the foregoing, the obligations of each Guarantor
hereunder shall not be discharged or impaired or otherwise affected by (i) the
failure of the Administrative Agent or any other Secured Party to assert any
claim or demand or to enforce any right or remedy under the provisions of any
Loan Document or otherwise; (ii) any rescission, waiver, amendment or
modification of, or any release from any of the terms or provisions of, any Loan
Document or any other agreement, including with respect to any other Guarantor
under this Agreement; (iii) the release of any security held by the
Administrative Agent or any other Secured Party for the payment and performance
of the Obligations; (iv) any default, failure or delay, willful or otherwise, in
the performance of the Obligations; or (v) any other act or omission that may or
might in any manner or to any extent vary the risk of any Guarantor or otherwise
operate as a discharge of any Guarantor as a matter of law or equity (other than
the payment in full in cash of all the Obligations (other than obligations under
Secured Hedge Agreements and Cash Management Obligations)), except in each case
as is otherwise provided under applicable law. Each Guarantor expressly
authorizes the Secured Parties to take and hold security for the Obligations, to
exchange, waive or release any or all such security (with or without
consideration), to enforce or apply such security and direct the order and
manner of any sale thereof in their sole discretion or to release or substitute
any one or more other guarantors or obligors upon or in respect of the
Obligations, all in accordance with the Security Agreement and other Loan
Documents and all without affecting the obligations of any Guarantor hereunder,
except in each case as is otherwise provided under applicable law.

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of any Guaranty Party or the
unenforceability of the Obligations, or any part thereof from any cause, or the
cessation from any cause of the liability of any Guaranty Party, other than the

 

3



--------------------------------------------------------------------------------

payment in full in cash of all the Obligations (other than obligations under
Secured Hedge Agreements and Cash Management Obligations) or other termination
of such Guarantor’s obligations hereunder as provided in Section 4.11. The
Administrative Agent and the other Secured Parties may, in accordance with the
terms of the Collateral Documents and at their election, foreclose on any
security held by one or more of them by one or more judicial or nonjudicial
sales, accept an assignment of any such security in lieu of foreclosure,
compromise or adjust any part of the Obligations, make any other accommodation
with any Guaranty Party or exercise any other right or remedy available to them
against any Guaranty Party, without affecting or impairing in any way the
liability of any Guarantor hereunder except to the extent the Obligations have
been paid in full in cash. To the fullest extent permitted by applicable law,
each Guarantor waives any defense arising out of any such election even though
such election operates, pursuant to applicable law, to impair or to extinguish
any right of reimbursement or subrogation or other right or remedy of such
Guarantor against any Guaranty Party, as the case may be, or any security.

Section 2.04. Reinstatement. Each of the Guarantors agrees that its guaranty
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Obligation, is rescinded,
invalidated or must otherwise be restored by the Administrative Agent or any
other Secured Party upon the bankruptcy or reorganization of any Guaranty Party
or otherwise.

Section 2.05. Agreement to Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Administrative Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of any Guaranty Party to pay any Obligation when and as the
same shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, each Guarantor hereby promises to and will forthwith
pay, or cause to be paid, to the Administrative Agent for distribution to the
Secured Parties in cash the amount of such unpaid Obligation. Upon payment by
any Guarantor of any sums to the Administrative Agent as provided above, all
rights of such Guarantor against any Guaranty Party arising as a result thereof
by way of right of subrogation, contribution, reimbursement, indemnity or
otherwise shall in all respects be subject to Article 3 herein.

Section 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of each Guaranty Party’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Obligations, and the nature, scope and extent of the risks that such
Guarantor assumes and incurs hereunder, and agrees that none of the
Administrative Agent or the other Secured Parties will have any duty to advise
such Guarantor of information known to it or any of them regarding such
circumstances or risks.

 

4



--------------------------------------------------------------------------------

ARTICLE 3

[RESERVED]

ARTICLE 4

MISCELLANEOUS

Section 4.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement. All communications and notices hereunder
to any Guarantor shall be given to it in care of the Borrower as provided in
Section 10.02 of the Credit Agreement.

Section 4.02. Waivers; Amendment. (a) No failure or delay by the Administrative
Agent, any L/C Issuer or any other Secured Party in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the L/C
Issuers and the other Secured Parties hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by any Guaranty Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this
Section 4.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any L/C Issuer may have had notice or
knowledge of such Default at the time. No notice or demand on any Guaranty Party
in any case shall entitle any Guaranty Party to any other or further notice or
demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Guaranty Party or Guaranty Parties with
respect to which such waiver, amendment or modification is to apply, subject to
any consent required in accordance with Section 10.01 of the Credit Agreement.

Section 4.03. Administrative Agent’s Fees and Expenses, Indemnification. (a) The
parties hereto agree that the Administrative Agent shall be entitled to
reimbursement of its expenses incurred in connection with this Agreement and to
indemnification related hereto as provided in Sections 10.04 and 10.05 of the
Credit Agreement.

 

5



--------------------------------------------------------------------------------

(b) Any such amounts payable as provided hereunder shall be additional
Obligations guaranteed hereby and secured by the other Collateral Documents. The
provisions of this Section 4.03 shall remain operative and in full force and
effect regardless of the termination of this Agreement or any other Loan
Document, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations, the invalidity or unenforceability of any
term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent or any other
Secured Party. All amounts due under this Section 4.03 shall be payable within
20 Business Days of written demand therefor.

Section 4.04. Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.

Section 4.05. Counterparts; Effectiveness; Successors and Assigns; Several
Agreement. This Agreement may be executed in one or more counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which together shall constitute a single
contract. Delivery by facsimile or electronic transmission of an executed
counterpart of a signature page to this Agreement shall be effective as delivery
of an original executed counterpart of this Agreement. The Administrative Agent
may also require that any such documents and signatures delivered by facsimile
or electronic transmission be confirmed by a manually signed original thereof;
provided that the failure to request or deliver the same shall not limit the
effectiveness of any document or signature delivered by facsimile or electronic
transmission. This Agreement shall become effective as to any Guaranty Party
when a counterpart hereof executed on behalf of such Guaranty Party shall have
been delivered to the Administrative Agent and a counterpart hereof shall have
been executed on behalf of the Administrative Agent, and thereafter shall be
binding upon such Guaranty Party and the Administrative Agent and their
respective successors and assigns permitted thereby, and shall inure to the
benefit of such Guaranty Party, the Administrative Agent and the other Secured
Parties and their respective successors and assigns permitted thereby, except
that no Guaranty Party shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein (and any such assignment or
transfer shall be void) except as expressly contemplated by this Agreement or
the other Loan Documents. This Agreement shall be construed as a separate
agreement with respect to each Guaranty Party and may be amended, modified,
supplemented, waived or released with respect to any Guaranty Party without the
approval of any other Guaranty Party and without affecting the obligations of
any other Guaranty Party hereunder.

Section 4.06. Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the

 

6



--------------------------------------------------------------------------------

other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 4.07. Right of Set-off. Each Lender and its Affiliates and each L/C
Issuer and its Affiliates shall have the set-off rights set forth in
Section 10.09 of the Credit Agreement, without any requirement of prior notice
to any Guarantor, any such notice being waived by each Guarantor (on its own
behalf and on behalf of its Subsidiaries). Such rights are in addition to other
rights and remedies (including other rights of setoff) that such Persons may
have.

Section 4.08. Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent
to Service of Process. (a) The terms of Sections 10.15 and 10.16 of the Credit
Agreement with respect to governing law, submission of jurisdiction, venue and
waiver of jury trial are incorporated herein by reference, mutatis mutandis, and
the parties hereto agree to such terms.

(b) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 4.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

Section 4.09. Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

Section 4.10. Guaranty Absolute. To the fullest extent permitted by applicable
law, all rights of the Administrative Agent hereunder and all obligations of
each Guarantor hereunder shall be absolute and unconditional irrespective of
(a) any lack of validity or enforceability of the Credit Agreement, any other
Loan Document, any agreement with respect to any of the Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Credit Agreement, any other Loan Document, or any other agreement or
instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from any guaranty securing or guaranteeing all or any of the
Obligations or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Guarantor in respect of the
Obligations or this Agreement, other than the defense of payment in cash of the
Obligations or termination of such Guarantor’s obligations hereunder as provided
in Section 4.11.

 

7



--------------------------------------------------------------------------------

Section 4.11. Termination or Release. (a) This Agreement and the Guaranties made
herein shall terminate with respect to all of the Guarantors, and the Guarantors
shall automatically be released from their obligations hereunder, when (i) the
Commitments have been terminated in full, (ii) all the outstanding Obligations
(other than (x) obligations under Secured Hedge Agreements not yet due and
payable, (y) Cash Management Obligations not yet due and payable and
(z) contingent indemnification obligations not yet accrued and payable) have
been paid in full and (iii) no Letter of Credit remains outstanding (unless the
Outstanding Amount of the L/C Obligations related thereto has been Cash
Collateralized or a backstop letter of credit reasonably satisfactory to the
applicable L/C Issuer is in place).

(b) A Guarantor shall automatically be released from its obligations hereunder
as provided in Section 9.11 of the Credit Agreement.

(c) In connection with any termination or release pursuant to paragraph (a) or
(b) of this Section 4.11, the Administrative Agent shall promptly execute and
deliver to any Guarantor, at such Guarantor’s expense, all documents that such
Guarantor shall reasonably request to evidence such termination or release, in
each case in accordance with the terms of Section 9.11 of the Credit Agreement.
Any execution and delivery of documents pursuant to this Section 4.11 shall be
without recourse to or warranty by the Administrative Agent.

(d) The Administrative Agent shall have no liability whatsoever to any Guarantor
as a result of any release of any Guarantor by it as permitted (or which the
Administrative Agent in good faith believes to be permitted) by this
Section 4.11.

(e) Notwithstanding anything to the contrary set forth in this Agreement, each
Cash Management Bank and each Hedge Bank, by the acceptance of the benefits
under this Agreement hereby acknowledge and agree that (i) the Obligations of
any Loan Party or any Restricted Subsidiary under any Secured Hedge Agreement
and the Cash Management Obligations shall be guaranteed pursuant to this
Agreement only to the extent that, and for so long as, the other Obligations are
so guaranteed and (ii) any release of a Guarantor effected in the manner
permitted by this Agreement shall not require the consent of any Hedge Bank or
Cash Management Bank.

Section 4.12. Additional Guarantors. Each Material Domestic Subsidiary of the
Borrower that is required to enter into this Agreement as a Guarantor pursuant
to Section 6.11 of the Credit Agreement shall execute and deliver a Guaranty
Supplement, and thereupon such Material Domestic Subsidiary shall become a
Guarantor hereunder with the same force and effect as if originally named as a
Guarantor herein. The execution and delivery of any such instrument shall not
require the consent of any other Guaranty Party hereunder. The rights and
obligations of each Guaranty Party hereunder shall remain in full force and

 

8



--------------------------------------------------------------------------------

effect notwithstanding the addition of any new Guaranty Party as a party to this
Agreement.

Section 4.13. Limitation on Guaranteed Obligations. Each Subsidiary Guarantor
and each Secured Party (by its acceptance of the benefits of this Agreement)
hereby confirms that it is its intention that this Agreement not constitute a
fraudulent transfer or conveyance for purposes of any Debtor Relief Laws
(including the Bankruptcy Code, the Uniform Fraudulent Conveyance Act or any
similar Federal, state or provincial law). To effectuate the foregoing
intention, each Subsidiary Guarantor and each Secured Party (by its acceptance
of the benefits of this Agreement) hereby irrevocably agrees that the
Obligations owing by such Subsidiary Guarantor under this Agreement shall be
limited to such maximum amount as will, after giving effect to such amount and
all other (contingent or otherwise) liabilities of such Subsidiary Guarantor
that are relevant under such Debtor Relief Laws and after giving effect to any
rights to contribution and/or subrogation pursuant to any agreement or arising
under applicable law providing for an equitable contribution and/or subrogation
among such Subsidiary Guarantor and the other Guarantors, result in the
Obligations of such Subsidiary Guarantor in respect of such maximum amount not
constituting a fraudulent transfer or conveyance.

Section 4.14. Subordination, Etc. Notwithstanding any provision of this
Agreement to the contrary, until such time as the Obligations (other than
obligations under Secured Hedge Agreements and Cash Management Obligations)
shall have been paid in full in cash, all rights of any Guarantor to indemnity,
contribution or subrogation arising under applicable law or otherwise in favor
of such Guarantor as against any other Loan Party as a result of a payment made
by such Guarantor hereunder to satisfy in whole or in part an obligation owed to
any Secured Party shall be fully subordinated to the payment in full in cash of
the Obligations; provided that if any amount shall be paid to such Guarantor on
account of such subrogation rights at any time prior to the payment in full of
the Obligations and an Event of Default shall be continuing, such amount shall
be held in trust for the benefit of the Secured Parties and shall forthwith be
paid to the Administrative Agent to be credited and applied against the
Obligations, whether matured or unmatured, in accordance with Section 4.02 of
the Security Agreement. No failure on the part of the Borrower or any Guarantor
to make any payments in respect of indemnity, contribution or subrogation rights
or obligations required under applicable law or otherwise shall in any respect
limit the obligations and liabilities of any Guarantor with respect to its
obligations hereunder.

[Signatures on following page]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

PITTSBURGH HOLDINGS, LLC By:  

/s/ Ronald Cami

  Name: Ronald Cami   Title:   Vice President CONSUMER SOURCE INC. By:  

/s/ Charles J. Stubbs

  Name: Charles J. Stubbs   Title:   Chief Executive Officer CONSUMER SOURCE
HOLDINGS INC. By:  

/s/ Charles J. Stubbs

  Name: Charles J. Stubbs   Title:   Chief Executive Officer C1 CORPORATION By:
 

/s/ Charles J. Stubbs

  Name: Charles J. Stubbs   Title:   Chief Executive Officer DISTRIBUTECH LLC
By:  

/s/ Charles J. Stubbs

  Name: Charles J. Stubbs   Title:   Chief Executive Officer

 

[Signature Page to Guaranty Agreement]



--------------------------------------------------------------------------------

 

HPC INTERACTIVE LLC By:  

/s/ Charles J. Stubbs

  Name: Charles J. Stubbs   Title:   Chief Executive Officer PRIMEDIA WORKPLACE
LEARNING L.P. By:  

/s/ Charles J. Stubbs

  Name: Charles J. Stubbs   Title:   Chief Executive Officer

[Signature Page to Guaranty Agreement]



--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,

      as Administrative Agent

  By:  

/s/ Joon Koo

    Name: Joon Koo     Title: Vice President  

[Signature Page to Guaranty ]